DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	The amendments received on July 6, 2022, have been entered. Claims 2-8 and 10-16 have been canceled. Claims 1-7, 9, and 17-24 are pending and are examined in this Office Action.

Response to Request for Information Under 37 CFR 1.105
	Applicant responded to the request for information in the papers received on July 6, 2022.  The Examiner thanks the Applicant for this information which shows that the DNA used to isolate the instant SEQ ID NO: 1 was synthesized based on the sequence found in NC_010737 which was derived from GenBank accession EU554423 which are publically available sources.

Objections and Rejections That Are Withdrawn

The objection to the title is withdrawn in light of the Applicant’s amendment of the title.

The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the Applicant’s amendments to the claims.

All rejections of claims 2-8 and 10-16 are moot in light of the Applicant’s cancelation of these claims.

The rejection of claims 1 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of scope of enablement is withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claims 9-19 and 21-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for inadequate written description is withdrawn in light of the Applicant’s amendments to the claims which narrow the scope to 98% to the recited sequences and eliminate SEQ ID NO: 6.

The rejection of claims 1 and 20 under 35 U.S.C. 101 is withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claim(s) 1-7, 9, and 17-24 under 35 U.S.C. 102(a)(1) and(a)(2) as being anticipated by Thomas is withdrawn in light of the Applicant’s amendments to the claims.

Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  the recitation of “wherein the transgenic plant is a dicotyledon/monocotyledon plant cell” is technically incorrect because a plant cannot be a plant cell.  Applicant is advised to insert - - or plant cell - - after “transgenic plant” and delete “plant cell” from the end of each claim.  Appropriate correction is requested.  NOTE: the Examiner should have caught this in the last Office Action, but because this is an objection for a formality rather than a rejection, this does not impact the finality of this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiti et al (US Patent No. 5,994,521; issued on Nov. 30, 1999) in view of Zhang et al (GenBank Accession EU554423 (2008); pp. 1-4 – referred to in this rejection as Zhang1) further in view of Llorens et al (Nucleic Acids Research (2010); Vol. 39; Suppl.1; D70-D74; pp. 1-4; published online at http://gydb.org/index.php/Caulimoviridae), and further in view of Zhang et al (Arch. Virol. (2008) Vol. 153; pp. 1181-1184 – referred to in this rejection as Zhang2).  This rejection has been modified relative to the rejection in the previous Office Action to address the amendments to the claims.  The Applicant’s arguments in the response received on July 6, 2022, have been fully considerred but were not found to be persuasive.
The claims are drawn to a DNA construct comprising a regulatory element with promoter activity comprising a polynucleotide having at least 98% sequence identity to the nucleic acid sequence of SEQ ID Nos: 1, 2, 3, 4, or 5; wherein the regulatory element is operably linked to a heterologous polynucleotide; and to transgenic plants, or plant cells stably transformed with such a construct and to a seed of said transgenic plant comprising the DNA construct.  
Maiti et al teach a promoter from the figwort mosaic virus (FMV) (see entire document).  They claim an expression vector comprising this promoter operably linked to a heterologous nucleotide sequence (see claim 8).  They reduce to practice transgenic plants expressing a CAT reporter gene under the control of this promoter (see column 18, description of Figure 7) and plants expressing GUS under the control of this promoter (see Example 3 in column 10).  They grew transgenic seedlings comprising the promoter-GUS construct (see Example 3 in column 10) and this necessarily means they had transgenic seeds comprising this construct.  They teach that their promoter could be used in the production of plants with improved characters or traits such as insect resistance, virus resistance, fungal resistance, herbicide resistance, bacterial or nematode pathogen resistance, cold or drought tolerance, improved nutritional value, seed oil modification, delayed fruit ripening, male sterility, modification of carbohydrate, and protein/peptides controlling human disease (see column 17).  They specifically suggest transforming the following plants with constructs that utilize their promoter: cotton, soybean, alfalfa, oilseed rape, flax, tomato, sugar beet, sunflower, potato, tobacco, maize, wheat, rice, lettuce and banana plants (see column 5 lines 51-54).  This list of suggested plants includes both dicotyledon and monocotyledon plants.
	Maiti et al do not teach a promoter with a polynucleotide sequence that is at least 98% identical to any of SEQ ID Nos: 1-5.
	Zhang1 teaches the sequence of the Lamium leaf distortion virus which comprises a polynucleotide having 99% identity with the instant SEQ ID NO: 1, see alignment, below:
ALIGNMENT WITH SEQ ID NO: 1
RESULT 1
EU554423
LOCUS       EU554423                7713 bp    DNA     circular VRL 27-MAY-2008
DEFINITION  Lamium leaf distortion associated virus, complete genome.
ACCESSION   EU554423
VERSION     EU554423.1
KEYWORDS    .
SOURCE      Lamium leaf distortion virus
  ORGANISM  Lamium leaf distortion virus
            Viruses; Retro-transcribing viruses; Caulimoviridae; Caulimovirus.
REFERENCE   1  (bases 1 to 7713)
  AUTHORS   Zhang,L., Lockhart,B., Dahal,G. and Olszewski,N.
  TITLE     Studies on biology and genomic characterization of a caulimo-like
            virus associated with a leaf distortion disease of Lamium maculatum
  JOURNAL   Arch. Virol. 153 (6), 1181-1184 (2008)
   PUBMED   18458813
REFERENCE   2  (bases 1 to 7713)
  AUTHORS   Zhang,L., Lockhart,B.E., Dahal,G. and Olszewski,N.E.
  TITLE     Direct Submission
  JOURNAL   Submitted (08-MAR-2008) Plant Pathology, University of Minnesota,
            1991 Upper Buford Circle, St. Paul, MN 55108, USA
FEATURES             Location/Qualifiers
     source          1..7713
                     /organism="Lamium leaf distortion virus"
                     /mol_type="genomic DNA"
                     /host="Lamium maculatum"
                     /db_xref="taxon:515320"
                     /country="USA"
     CDS             36..1007
                     /codon_start=1
                     /product="movement protein"
                     /protein_id="ACB69763.1"
                     /translation="MNKERSSDLSEKEENVFSFSTENSTGFSAELIISNKQLEERISK
                     ATLDLKIESVFNLQPSLVQAMRNAFRRKNTIMYCVSTKEISIDISEAIGNVYLPLITN
                     EEIQSKLQKMKPKERNTISTLHIGAIKILLKAQFRNGINTPVKMALLDNRINNREEAL
                     LGAAKGNLAYGKFMFTAYPKFGVNIFTKNLNQVLSLIHEFSYKDFMNKGDKIMSVTYL
                     VGYALSNSHHSIDYQSSKTIELEDVFQEIGNVNQSSFCTLENDDCEWAIDIAKNKEPL
                     GKPKRTLVKNNLLSVGSSSSSKNSSSELAMLVENVNHLKDAIQKITD"
     CDS             1013..1519
                     /codon_start=1
                     /product="aphid transmission factor"
                     /protein_id="ACB69764.1"
                     /translation="MSITSKSHIYKKGTTIIPLKNLAINTDGKKYVFNSLKPNIQSVV
                     NHCNNLNEVCGRILLGIWKLCSYFGLSKDPSEPHSKNPSVYDHAKTIFKSGGVDHSVI
                     LREIKSLIETQQTKNKNLENKIDNLEKSIKDLSHKIEPEPLTHEKIKDFSNALKAIDD
                     KLKNVIGE"
     CDS             1516..1884
                     /codon_start=1
                     /product="virion-associated protein"
                     /protein_id="ACB69765.1"
                     /translation="MTTTNLKEIHDLIIQVLEEIKSLKKDINDYSKDSNNEAIA AKII
                     TDIAEQIKKCPCNKEILDVLKNSKDKQVIPHQGKPDTSSDKPSSLQKYSYPNFRVGNE
                     ELGESKNPDSLRWPEGFQKK"
     CDS             1881..3410
                     /codon_start=1
                     /product="coat protein"
                     /protein_id="ACB69766.1"
                     /translation="MSFYELIDKQFWETLETQSELDERLNTLSRLVNQGEQATNEELQ
                     GNETLRSFLNLDNICERFETLNVIEESSEDSSIDNNDPVDYSDSSSEEEEQNTNKRFF
                     MEKGEGSQNKKDKDPKVEYPNVENLQSEDNRRTPFNNNKRKSPEQARYPVKPKFEVVS
                     RTLGFLDIDCQDHEVRKKNIDAWASELSLIVQTNPDAYDNADAVILLAEHKALGNAKE
                     LIKGTYWNKDNPPMYMLNQIFDSLYSMFLGLDYTDAISKLLETNKQKENARIRLANLK
                     LCNICSIDEFNCAYEEEFFKLNQNEYPKYISDYLLKIPVVGLAAKEKFDKTTGTLAYS
                     IGHAEKLVREEITKICELSQQQKKLKKISKKCCNKIANKSTDIGCYTTKSYKKKKKKK
                     FKKYVFSKRKRKKFRPGKYFQKKKFPTSGEGKKPCPKGKTNCRCWICNVEGHYANKCP
                     NKQKYGEKVKILRKADLQDLEPIEDIFEESLDVYIAEIIEFDPDLSYQESSDESSEES
                     D"
     CDS             3325..5415
                     /codon_start=1
                     /product="replicase"
                     /protein_id="ACB69767.1"
                     /translation="MSTSQRSLSSTQIYPIRKALMNRVKNLINNQIYSGDVTNITNPH
                     SIYIKGRLKFPGYKIMNLDCFVDTGASICLCSKYVIPEEHWKDAERSIKVKIADDSVI
                     EINKVCENLNMYIAGECFHIPRVFMQESGIDFILGNNFCQNYEPLKQYTDRIILTLEN
                     REIIIGKIRRAHRVGVPGFLESLKKKSKLTMQKGTNIAPSKTSFDKRGELGYTLGLKK
                     LFEEDLKKKSIIEKLLDQVCSENPLDPLKTKKWMKASIKLIDPKTVVKVKPMRYNPQD
                     VEEFAKQIKELLELKIIIPSKSPHQSPAFLVENEAERRRGKKRMVVNYKAINTATIGD
                     AHNLPNKDELLTLIRGKSIFSSFDCKSGFWQVLLDEDSQLLTAFTCPQGHYQWIVVPF
                     GLKQAPSIFQRHMNNAFRDFASYCCVYVDDILVFSNNIKDHYAHVAQVLRKCAELGII
                     LSKKKAQLFKCRINFLGLDIDEGTHRPQNHILEHIHKFPNKIEDKKQLQRFLGILTYA
                     SDYIPQLASMRAPLQEKLKEDVPWNWKHSDTEYVEEIKKSLTDFPKLHHPATDEKLII
                     ECDASGKYWGGILKAIHQSEERICRYTSGSFKKAELNYHSNEKEILAVIRVIAKFTIY
                     LTPLEFLIRTDNKNFTFFMNTNVKGDYKQGRLVRWQQWLSRYSFKVEHITGVKNIFAD
                     FLTREFQSKNSIEL"
     CDS             5549..7102
                     /codon_start=1
                     /product="inclusion body/transactivation factor"
                     /protein_id="ACB69768.1"
                     /translation="MENLAEIYSQLEQAEKIQRTMFQQLSQNATTIFDKARVGIPYDP
                     VSDPETASLLRDIRLISQKIDDLTLLRTAVEKVNSEPCTEKSLQSESSPEQTATGKDT
                     SNPLKDSSFPKAMPEVQTSSKLVKPSDFSLRPNGFMGNPMPKNLVSKLVDSQESVQGI
                     PIPYVFKDYYVVFNGPLPGIYTNWPAAQQATKNVSNVLHKKYKGFIEARTAADLYCKN
                     HGLEPLKFYSEEATLQPKQPKRKVPSGELPSSSLKEADTPDVNIVMEDFMNVYKAARA
                     HKDERFFIDHFFTTEKKNLSFYNFCECSDPEIVKDAYLCGLIKTIYPGPNLLEISLLP
                     KEIRRNVKHFRRKCIKDPSKKIYLKFSSTIPRWGKEGEQVYWPHHHITMGVRSEEEQY
                     QPSRQMEATLEVQDLEELAVQKIQQFIEKMFEFSKEDKTFVNLIWNRVLITSKSFKPL
                     STSHVELILLFQKRLKNHYDFGPHHPLICKSIEKKSVEYSCLNCSKGKRPKKDGHVED
                     SATTSSSSS"

  Query Match             99.0%;  Score 1213.4;  DB 190;  Length 7713;
  Best Local Similarity   99.5%;  
  Matches 1217;  Conservative    0;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          1 CCTACGTTTTTAAGGATTATTATGTTGTTTTTAATGGTCCTCTTCCAGGTATCTATACCA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6036 CCTACGTTTTTAAGGATTATTATGTTGTTTTTAATGGTCCTCTTCCAGGTATCTATACCA 6095

Qy         61 ATTGGCCTGCAGCACAGCAAGCTACGAAGAATGTTTCGAATGTTCTACACAAGAAATACA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6096 ATTGGCCTGCAGCACAGCAAGCTACGAAGAATGTTTCGAATGTTCTACACAAGAAATACA 6155

Qy        121 AAGGCTTCATAGAAGCAAGAACGGCGGCAGATTTATACTGCAAAAATCATGGGTTAGAAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6156 AAGGCTTCATAGAAGCAAGAACGGCGGCAGATTTATACTGCAAAAATCATGGGTTAGAAC 6215

Qy        181 CTCTCAAGTTCTATTCTGAAGAAGCTACTCTTCAACCCAAGCAGCCTAAAAGAAAAGTTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6216 CTCTCAAGTTCTATTCTGAAGAAGCTACTCTTCAACCCAAGCAGCCTAAAAGAAAAGTTC 6275

Qy        241 CATCCGGCGAACTACCCAGCTCTTCTCTCAAAGAAGCTGATACACCAGATGTAAACATTG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6276 CATCCGGCGAACTACCCAGCTCTTCTCTCAAAGAAGCTGATACACCAGATGTAAACATTG 6335

Qy        301 TCATGGAAGACTTCATGAATGTCTACAAGGCTGCAAGAGCTCATTAAGATGAACGATTCT 360
              |||||||||||||||||||||||||||||||||||||||||||| |||||||||||||||
Db       6336 TCATGGAAGACTTCATGAATGTCTACAAGGCTGCAAGAGCTCATAAAGATGAACGATTCT 6395

Qy        361 TCATCGACCACTTCTTCACCACCGAGAAGAAAAATCTAAGCTTTTACAATTTCTGTGAAT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6396 TCATCGACCACTTCTTCACCACCGAGAAGAAAAATCTAAGCTTTTACAATTTCTGTGAAT 6455

Qy        421 GTTCAGATCCTGAGATCGTAAAAGATGCCTATCTTTGTGGATTGATCAAAACAATCTACC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6456 GTTCAGATCCTGAGATCGTAAAAGATGCCTATCTTTGTGGATTGATCAAAACAATCTACC 6515

Qy        481 CAGGTCCTAATCTCTTGGAGATTTCTCTCCTTCCTAAAGAGATAAGAAGAAATGTCAAGC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6516 CAGGTCCTAATCTCTTGGAGATTTCTCTCCTTCCTAAAGAGATAAGAAGAAATGTCAAGC 6575

Qy        541 TATTCAGACGAAAGTGCATTAAAGATCCAAGTAAGAAAATTTACTTGAAATTCTCCAGCA 600
                ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6576 ATTTCAGACGAAAGTGCATTAAAGATCCAAGTAAGAAAATTTACTTGAAATTCTCCAGCA 6635

Qy        601 CTATTCCCAGATGGGGAAAAGAAGGTGAACAGGTTTACTGGCCACATCACCATATAACTA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6636 CTATTCCCAGATGGGGAAAAGAAGGTGAACAGGTTTACTGGCCACATCACCATATAACTA 6695

Qy        661 TGGGTGTTCGTTCCGAAGAAGAACAATACCAGCCTTCCAGACAAATGGAAGCCACACTTG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6696 TGGGTGTTCGTTCCGAAGAAGAACAATACCAGCCTTCCAGACAAATGGAAGCCACACTTG 6755

Qy        721 AGGTTCAAGACCTTGAAGAACTAGCTGTTCAAAAAATTCAACAGTTCATCGAAAAGATGT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6756 AGGTTCAAGACCTTGAAGAACTAGCTGTTCAAAAAATTCAACAGTTCATCGAAAAGATGT 6815

Qy        781 TTGAATTCAGCAAGGAAGATTAGACTTTTGTCAATCTTATCTGGAATAGGGTTTTGATAA 840
              |||||||||||||||||||| |||||||||||||||||||||||||||||||||||||||
Db       6816 TTGAATTCAGCAAGGAAGATAAGACTTTTGTCAATCTTATCTGGAATAGGGTTTTGATAA 6875

Qy        841 CTTCAAAATCTTTCAAACCACTCAGCACAAGCCATGTGGAATTGATTCTTCTTTTTCAAA 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6876 CTTCAAAATCTTTCAAACCACTCAGCACAAGCCATGTGGAATTGATTCTTCTTTTTCAAA 6935

Qy        901 AGAGGTTAAAGAATCATTATGACTTTGGACCCCACCATCCACTCATATGCAAAAGCATAG 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6936 AGAGGTTAAAGAATCATTATGACTTTGGACCCCACCATCCACTCATATGCAAAAGCATAG 6995

Qy        961 AGAAAAAGTCAGTGGAATACAGCTGCCTCAACTGTAGCAAAGGCAAAAGGCCAAAGAAAG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6996 AGAAAAAGTCAGTGGAATACAGCTGCCTCAACTGTAGCAAAGGCAAAAGGCCAAAGAAAG 7055

Qy       1021 ACGGACACGTAGAAGATTCTGCGACAACGTCGTCATCATCCAGCTAATGTAGTTAGTGGT 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7056 ACGGACACGTAGAAGATTCTGCGACAACGTCGTCATCATCCAGCTAATGTAGTTAGTGGT 7115

Qy       1081 TGATTCGTCAGCAATGACGTAAAACATTTGTATCGATCCTCACTCCTTATCTATAAAAGG 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7116 TGATTCGTCAGCAATGACGTAAAACATTTGTATCGATCCTCACTCCTTATCTATAAAAGG 7175

Qy       1141 TTGAGTTATTTTTCTTGGAAGGACATCTCGAAACTAGCAGTCCTCTCCTTTCAAAAAATT 1200
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7176 ATGAGTTATTTTTCTTGGAAGGACATCTCGAAACTAGCAGTCCTCTCCTTTCAAAAAATT 7235

Qy       1201 TATCTTTTTAAGTTTTTAGTCGT 1223  
              ||||||||||||||||||||| |
Db       7236 TATCTTTTTAAGTTTTTAGTCAT 7258

This sequence also has at least 98% identity with each of SEQ ID Nos: 2-5.  Zhang1 teaches that this sequence, which they designate as nucleotides 6036-7258, begins in the open reading frame of the 6th exon of the virus which encodes an inclusion body/transactivation factor (see annotation of the CDS 5549-7102 on bottom of page 1 of Zhang1).
	In the response to request for information under 37 CFR 1.105 (Resp 11), Applicant has stated that the instant SEQ ID NO: 1 was isolated from a DNA template based on virtually isolated sequence from NCBI accession NC_010737 which was derived from GenBank accession EU554423 (the accession taught by Zhang1).  Applicant did not provide any information about intentially engineering the six mis-matches between the instant SEQ ID NO: 1 and EU554423.
	Llorens et al teach that caulimoviruses usually contain two major transcriptional promoter sequences, one located in the 3’-terminus of ORF VI (TAV – transactivator or inclusion body matrix protein) and extending into the large intergenic region that transcribes the whole genome of the virus (a full-length transcript equivalent to CaMV 35S transcript), and a second one situated at the 3’ –terminus of ORFV (see page 2, first section under “Class 1”).  
	Zhang2 teach that the Lamium leaf distortion-associated virus (LLDAV) is a member of the caulimovirus family in the same phylogenetic clade as CaMV (Cauliflower mosaic virus) and HLV (Horseradish latent virus) (see left column on page 1183 and Figure 2).
	At the time the instant application was filed it would have been obvious and within the scope of one of ordinary skill in the art to isolate the LLDAV promoter that begins in ORF VI (TAV) and to substitute this promoter for the FMV promoter taught by Maiti et al.  This would have been a substitution of an equivalent promoter that yielded a predictable result.  Because Maiti et al discuss the CaMV 35S promoter and the FMV equivalent (see columns 1 and 2), one of ordinary skill would have appreciated the usefulness of such viral promoters.  Maiti et al specifically state that the use of different strong constitutive promoters is desirable in order to avoid genetic instability caused by recombination between identical or closely related promoter sequences taken from plants themselves (see column 4 lines 8-11).  This would have motivated one of ordinary skill in the art to isolate additional viral promoters, such as the LLDAV promoter.  Because Llorens et al teach that the Caulimovirus genus of viruses each share very similar genetic structures and usually have a promoter that begins in the middle of ORF VI and extends into the large intergenic region between ORF VI and ORF VII, and Zhang2 teaches that LLDAV is in the same phylogenetic clade as CaMV, one would have had an expectation of success in isolating a strong constitutive promoter from ORF VI and the large intergenic region between ORF VI and ORF VII of LLDAV.
	The Applicant argues that none of the references teach that SEQ ID NOs: 1, 2, 3, 4, or 5 have regulatory activity (Resp 8).  The Examiner agrees that this is not specifically taught by any of the references; however, the references do teach the location within the viral genome of a Caulimovirus that is predicted to have a strong constitutive promoter.  The location within the LLDAV sequence was known because the ORFs were identified in the prior art.  This provides the predictability that is required for an obviousness rejection based upon a design choice for substitution of an equivalent.  The sequence was known and the activity was predictable.
	The Applicant argues that Zhang2 teaches that LLDAV ORF VI is only 37% similar to ORF VI of CaMV and that LLDAV has only 37-67% amino acid sequence identity to known caulimoviruses, and they assert that this suggests it would not be a simple substitution of one known element for another and would not yield predictable results with an expectation of success (Resp 9).  This is not persuasive, however, because the analysis and comparison of LLDAV to other caulimoviruses is based on the functional similarity rather than the sequence similarity.  There is nothing in Zhang2 to suggest that the ORFs and regulatory elements function differently compared with other caulimoviruses.
	The Applicant argues that one of skill in the art would not be motivated to combine the references to arrive at the present invention (Resp 9).  This is not persuasive, however, because the prior art does provide motivation for using different strong constitutive promoters, and this would motivate a practitioner to have an assortment of different promoters available for use in their “tool kit” of molecular biology tools.  If the ordinary molecular biologist were seeking to find another strong constitutive promoter, the particular location in the genome of a caulimovirus is a good candidate to choose with a high likelihood of providing the predicted promoter activity.
	The Examiner stands by this prima facie case for obviousness, and there are no secondary considerations of record to overcome the obviousness.

Summary

	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662


/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662